Citation Nr: 1429504	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1952 to August 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected hearing loss.  His last VA examination was provided in October 2012.  The examination report does not include a full description of the functional effects caused by the Veteran's hearing loss as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In addition, in a June 2014 statement and in a June 2014 Appellate Brief, the Veteran asserted that his disability had worsened in severity.  In light of the state of the record, the appeal is remanded for a new examination to assess the current severity of this disability.  

On remand the Veteran should be given an opportunity to identify any healthcare providers who have treated him for hearing loss.  All outstanding records that are identified are to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his service-connected hearing loss.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained, to include relevant VA records since April 2014.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the extent of his bilateral hearing loss.  The entire claims file (both the paper file and any relevant electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  Based upon the examination findings, the claims file review, and the Veteran's own contentions, the examiner must address the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  All opinions must be supported by a complete rationale.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and afforded the appropriate time period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



